                                                                                   E-FILED
                                                Wednesday, 07 November, 2018 10:08:28 AM
                                                              Clerk, U.S. District Court, ILCD

                     UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF ILLINOIS


  TERRANCE GODFREY,                 )
                                    )
  Plaintiff,                        )           17-CV-1210
                                    )
     v.                             )
                                    )
  MICHAEL MELVIN, et al.,           )
                                    )
  Defendants.

                                   OPINION

  TOM SCHANZLE-HASKINS, U.S. Magistrate Judge.

     Plaintiff proceeds pro se from the Hutchinson Correctional

Facility in Kansas on claims arising from incidents which occurred

in the Pontiac Correctional Center. This order addresses most of

the pending motions, the remainder of which will be ruled on by

Judge Myerscough in a separate order.

  IT IS ORDERED:

     1)        Plaintiff’s motions for the Court to try to recruit pro bono

counsel are denied for the reasons stated in the 3/9/18 order.

(d/e’s 39, 60.) Plaintiff still appears competent to proceed pro se.

Further, Plaintiff has not attached any of his mental health records

or set forth whether he has earned his G.E.D., any jobs he has had
                                  Page 1 of 4
inside or outside of prison, any classes he has taken in prison, or

his litigation experience in state and federal court, as the Court

directed in that order.

     2)    Plaintiff’s motion to compel Defendants to provide initial

disclosures is moot. (d/e 45.) Defendants have provided their initial

disclosures. (d/e 47, 50.)

     3)    Plaintiff’s motion for order to show cause (d/e 48)

appears to be a motion to compel Defendants to fully comply with

their disclosure and production requirements under the Scheduling

Order. The motion is denied because Plaintiff does not explain how

Defendants have not complied. However, Defendants are directed

to file notices of compliance by November 30, 2018, confirming

that they have produced all information ordered by the

Scheduling Order.

     4)    Plaintiff’s motions for a transfer to a different prison is

moot. (d/e’s 53, 54.) Plaintiff has been transferred from Pontiac

Correctional Center to a prison in Kansas.

     5)    Plaintiff has filed a motion in which he appears to ask to

exclude former Defendant Renzi as a witness because Plaintiff

dismissed Renzi. The motion is denied. (d/e 52.) Nonparties, which
                               Page 2 of 4
include former defendants, may be called as witnesses if they have

relevant testimony.

     6)    Plaintiff’s motion to subpoena inmate witnesses for trial

is denied as premature. (d/e 55.) If this case survives summary

judgment, then inmates in the IDOC with relevant testimony will

testify by video. If inmates have been released, Plaintiff will be

responsible for serving trial subpoenas on those witnesses with the

required mileage and witness fees, unless the former inmates will

voluntarily appear to testify.

     7)    Plaintiff’s motion to grant the relief he requests in his

motions to which Defendants filed no response is denied. (d/e 63.)

If Defendants do not respond, then the Court rules on the merits of

the motion assuming no objection by Defendants, but that does not

mean the motion will be granted.

     8)    Plaintiff’s motion to hold prison officials in his current

prison in contempt for destroying some of Plaintiff’s legal materials

is denied. (d/e 70.) This case is limited to alleged incidents in the

Pontiac Correctional Center.

     9)    Plaintiff’s motion to order those prison officials in his

current prison to provide mental health care is denied. (d/e 71.)
                                 Page 3 of 4
This case is limited to alleged incidents in the Pontiac Correctional

Center.

     10)   By November 30, 2018, defense counsel is directed

to respond to Plaintiff’s motion to compel Pontiac prison to

forward four legal boxes (d/e 72).

     11)   Judge Myerscough will rule in a separate order on the

motion to clarify the claims in this case (d/e 49) and the motion for

default (d/e 57). Discovery and dispositive motion deadlines remain

stayed until that ruling.

     12)   Defendants’ motion to extend the discovery and

dispositive motion deadlines is moot. (d/e 61.)

  ENTERED: November 7, 2018

                                s/Tom Schanzle-Haskins
                                TOM SCHANZLE-HASKINS
                                U.S. MAGISTRATE JUDGE




                              Page 4 of 4
